Exhibit 10.1

AMENDMENT NO. 1 TO

EXECUTIVE EMPLOYMENT AGREEMENT

THIS AMENDMENT NO. 1 TO EXECUTIVE EMPLOYMENT AGREEMENT (the “Amendment”) is made
and entered into as of September 20, 2019 by and among NN, Inc., a Delaware
corporation (the “Company”), and Warren A. Veltman (the “Executive”), and amends
that certain Executive Employment Agreement dated as of September 9, 2014 by and
among the Company and the Executive (the “Employment Agreement”).

In consideration of the mutual promises, representations, warranties, covenants
and conditions set forth in this Amendment, the parties hereto, intending to be
legally bound, hereby agree that the Employment Agreement is hereby amended as
follows:

1. Section 3 of the Employment Agreement is hereby amended by deleting said
Section 3 in its entirety and inserting in lieu thereof the following:

“Position and Duties. The Executive shall serve as the interim President and
Chief Executive Officer of the Company with responsibilities and authority as
may from time to time be assigned by the Board of Directors of the Company.
Executive agrees to perform faithfully and industriously the duties which the
Company may assign to him. The Executive shall devote substantially all of his
working time and efforts to the business affairs of the Company, to the
exclusion of all other employment or business interest other than passive
personal investments, charitable, religious or civic activities. Executive may
not engage, directly or indirectly, in any other business or businesses, whether
or not similar to that of the Company, except with the consent of the Board of
Directors of the Company.”

2. Section 4(a) of the Employment Agreement is hereby amended by deleting said
subsection in its entirety and inserting in lieu thereof the following:

“(a) Base Salary. Effective as of September 16, 2019, the Company shall pay to
the Executive an aggregate base salary at a rate of Six Hundred Thousand Dollars
($600,000.00) per annum, payable in accordance with the Company’s normal payroll
practices. Such base salary may be changed from time to time in accordance with
the normal business practices of the Company.”

3. The Executive’s annual non-equity incentive opportunity shall be increased to
90% of the Executive’s base salary in effect from time to time. The Company will
grant the Executive 28,130 Restricted Shares (as defined in the Company’s 2019
Omnibus Incentive Plan), which Restricted Shares shall vest on September 20,
2020.

4. Section 27(e) of the Employment Agreement is hereby amended by deleting said
subsection in its entirety and inserting in lieu thereof the following:



--------------------------------------------------------------------------------

“Good Reason” means, except as provided below, any of the following events if
not remedied by the Company within 30 days after receipt of notice thereof from
the Executive: (i) assignment to the Executive of any duties inconsistent with
Executive’s position duties, responsibilities, office, or any other action by
the Company that results in a material diminution in the Executive’s position,
authority, duties or responsibilities; (ii) any material failure by the Company
to comply with this Agreement; (iii) a material adverse change in Executive’s
annual compensation and benefits; or (iv) a requirement to relocate in excess of
fifty (50) miles from Kentwood, Michigan or Charlotte, North Carolina.
Notwithstanding anything in this definition to the contrary, an alleged act by
the Company shall not constitute a “Good Reason” event for purposes of this
Agreement unless Executive gives written notice of the same to the Company
within 30 days of the initial existence of such act. Further, for avoidance of
doubt, nothing in this Agreement shall preclude the Company from reducing
Executive’s annual base salary and/or incentive opportunity as part of an
across-the-board compensation adjustment to other employees at Executive’s level
of employment. Notwithstanding the foregoing, in the event the Company does not
appoint the Executive as the permanent President and Chief Executive Officer,
and reduces Executive’s annual compensation and benefits in connection
therewith, neither such event shall constitute “Good Reason” for purposes of
this Agreement, and subsection (iv) above shall be deemed to be amended by
deleting the words “or Charlotte, North Carolina”.”

5. In all other respects, the Employment Agreement shall remain in full force
and effect.

6. This Amendment may be executed in counterparts, each of which when so
executed shall be deemed an original, but all of which when taken together shall
constitute one and the same instrument. Any or all of the signatures to this
Amendment may be by facsimile transmission.

7. This Amendment shall be governed in accordance with the laws of the State of
Tennessee, without regard to principles of conflict of laws.

IN WITNESS WHEREOF, the parties have executed this Amendment No. 1 to Employment
Agreement as of the date first above written.

 

NN, INC. By:  

/s/ Matthew S. Heiter

  Name: Matthew S. Heiter   Title: Senior Vice President

 

/s/ Warren A. Veltman

Warren A. Veltman

 

2